Title: To James Madison from John Graham, 13 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 13th. Sepr. 1808.

I have had the Honor to receive your Letters of the 6th. & 9th. Inst. together with the Papers to which they relate.  These shall be disposed of as you direct without loss of time, tho I shall be the less anxious to send them off as I presume you will wish to avail yourself of the conveyance provided for them, to reply to the Letters from our Agents in Madrid, Paris and St. Petersburg which you will receive from the Post Boy who takes this.
I do not know that there are any Cases which ought to be particularly recommended to Genl. Armstrong.  To Mr Pinkney I shall send a Duplicate Copy of the Letter of Mr. Fitzsimons, giving a Statement of the Case of the Little William part of whose Cargo belonged to the United States.
That you may determine whether it will be proper to give any Instructions in conformity to the request of Mr. Land, I inclose the Correspondence between him and this Dept. respecting the Capture of his Ship the Commerce by the Russians.
As I do not find any instruction from you to have a Cypher made out for Mr. Short & as you tell him that he is furnished with one I am tempted to suppose that he has one; but as I know not how he could have got it I have written to him to make the Enquiry.
Mr. Gibbon the nephew of Mrs. Duval has agreed to take charge of the Dispatches to Mr. Pinkney on the same terms that Mr. Atwater did.  He will leave this on Friday or Saturday.  With the Highest Respect I have the Honor to be, Sir, Your Most Obt Sert

John Graham


Mr. Pleasanton returned yesterday.

